--------------------------------------------------------------------------------

 Exhibit 10.4


INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
_____ day of __________, 20____, by and between Essex Property Trust, Inc., a
Maryland corporation (the “Company”), and ________________________
(“Indemnitee”).


WHEREAS, at the request of the Company, Indemnitee currently serves as a
director and/or an officer of the Company and may, therefore, be subjected to
claims, suits or proceedings arising as a result of such service;


WHEREAS, as an inducement to Indemnitee to serve or continue to serve in such
capacity, the Company has agreed to indemnify Indemnitee and to advance expenses
and costs incurred by Indemnitee in connection with any such claims, suits or
proceedings, to the maximum extent permitted by law;


WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses; and


WHEREAS, if the Indemnitee has previously entered into an indemnification
agreement (a “Prior Agreement”) with the Company with respect to the
indemnification provided by the Company’s charter (the “Charter”) and amended
and restated bylaws, as amended from time to time (the “Bylaws”) (the form of
such Prior Agreement was filed as exhibit 99.1 to the Company’s Current Report
on Form 8-K, filed with the U.S. Securities and Exchange Commission on February
25, 2011 (SEC File No. 001-13106)), this Agreement is intended to entirely
supersede, amend and replace such Prior Agreement.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


Section 1.          Definitions.  For purposes of this Agreement:


(a)          “Change in Control” means a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Company is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if, after the Effective Date (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of all of the Company’s then-outstanding securities
entitled to vote generally in the election of directors without the prior
approval of at least two-thirds of the members of the Board of Directors in
office immediately prior to such person’s attaining such percentage interest;
(ii) the Company is a party to a merger, consolidation, sale of assets, plan of
liquidation or other reorganization not approved by at least two-thirds of the
members of the Board of Directors then in office, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (iii) at any time, a majority of the members of the Board of
Directors are not individuals (A) who were directors as of the Effective Date or
(B) whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by the affirmative vote of at least
two-thirds of the directors then in office who were directors as of the
Effective Date or whose election or nomination for election was previously so
approved.



--------------------------------------------------------------------------------

(b)          “Corporate Status” means the status of a person as a present or
former director, officer, employee or agent of the Company or as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, real estate investment
trust, partnership, limited liability company, joint venture, trust, employee
benefit plan or other enterprise that such person is or was serving in such
capacity at the request of the Company.  As a clarification and without limiting
the circumstances in which Indemnitee may be serving at the request of the
Company, service by Indemnitee shall be deemed to be at the request of the
Company: (i) if Indemnitee serves or served as a director, trustee, officer,
partner, manager, managing member, fiduciary, employee or agent of any
corporation, partnership, limited liability company, joint venture, trust or
other enterprise (1) of which a majority of the voting power or equity interest
is or was owned directly or indirectly by the Company or (2) the management of
which is controlled directly or indirectly by the Company and (ii) if, as a
result of Indemnitee’s service to the Company or any of its affiliated entities,
Indemnitee is subject to duties by, or required to perform services for, an
employee benefit plan or its participants or beneficiaries, including as a
deemed fiduciary thereof.


(c)          “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification and/or
advance of Expenses is sought by Indemnitee.


(d)          “Effective Date” means the date set forth in the first paragraph of
this Agreement.


(e)          “Expenses” means any and all reasonable and out-of-pocket
attorneys’ fees and costs, retainers, court costs, arbitration and mediation
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties and any other disbursements or
expenses incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in or
otherwise participating in a Proceeding.  Expenses shall also include Expenses
incurred in connection with any appeal resulting from any Proceeding, including,
without limitation, the premium for, security for and other costs relating to
any cost bond, supersedeas bond or other appeal bond or its equivalent.


(f)          “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or advance
of Expenses hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.


-2-

--------------------------------------------------------------------------------

(g)          “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, claim, demand or discovery request or any other
actual, threatened or completed proceeding, whether brought by or in the right
of the Company or otherwise and whether of a civil (including intentional or
unintentional tort claims), criminal, administrative or investigative (formal or
informal) nature, including any appeal therefrom, except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and Indemnitee, or if it would have been covered by a
Prior Agreement.  If Indemnitee reasonably believes that a given situation may
lead to or culminate in the institution of a Proceeding, such situation shall
also be considered a Proceeding.


Section 2.          Services by Indemnitee.  Indemnitee serves or will serve in
the capacity or capacities set forth in the first WHEREAS clause above. 
However, this Agreement shall not impose any independent obligation on
Indemnitee or the Company to continue Indemnitee’s service to the Company.  This
Agreement shall not be deemed an employment contract between the Company (or any
other entity) and Indemnitee.


Section 3.          General.  The Company shall indemnify, and advance Expenses
to, Indemnitee (a) as provided in this Agreement and (b) otherwise to the
maximum extent permitted by Maryland law in effect on the Effective Date and as
amended from time to time; provided, however, that no change in Maryland law
shall have the effect of reducing the benefits available to Indemnitee hereunder
based on Maryland law as in effect on the Effective Date.  The rights of
Indemnitee provided in this Section 3 shall include, without limitation, the
rights set forth in the other sections of this Agreement, including any
additional indemnification permitted by the Maryland General Corporation Law
(the “MGCL”), including, without limitation, Section 2-418 of the MGCL.  In
addition, the Company shall indemnify Indemnitee’s spouse (whether by statute or
at common law and without regard to the location of the governing jurisdiction)
and children to the same extent and subject to the same limitations applicable
to Indemnitee hereunder for claims arising out of the status of such person as a
spouse or child of Indemnitee, including claims seeking damages from marital
property (including community property) or property held by such Indemnitee and
such spouse or child or property transferred to such spouse or child but such
indemnity shall not otherwise extend to protect the spouse or child against
liabilities caused by the spouse’s or child’s own acts.


Section 4.          Standard for Indemnification.  If, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be, made a party to any
Proceeding, the Company shall indemnify Indemnitee against all judgments,
penalties, fines and amounts paid in settlement and all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any such Proceeding unless it is established that (a) the act or omission of
Indemnitee was material to the matter giving rise to the Proceeding and (i) was
committed in bad faith or (ii) was the result of active and deliberate
dishonesty, (b) Indemnitee actually received an improper personal benefit in
money, property or services or (c) in the case of any criminal Proceeding,
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.


-3-

--------------------------------------------------------------------------------

Section 5.          Certain Limits on Indemnification.  Notwithstanding any
other provision of this Agreement (other than Section 6), Indemnitee shall not
be entitled to:


(a)          indemnification hereunder if the Proceeding was one by or in the
right of the Company and Indemnitee is adjudged, in a final adjudication of the
Proceeding not subject to further appeal, to be liable to the Company;


(b)          indemnification hereunder if Indemnitee is adjudged, in a final
adjudication of the Proceeding not subject to further appeal, to be liable on
the basis that personal benefit was improperly received in any Proceeding
charging improper personal benefit to Indemnitee, whether or not involving
action in Indemnitee’s Corporate Status; or


(c)          indemnification or advance of Expenses hereunder if the Proceeding
was brought by Indemnitee, unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 12 of this Agreement, or (ii) the Company’s
Charter or Bylaws, a resolution of the stockholders entitled to vote generally
in the election of directors or of the Board of Directors or an agreement
approved by the Board of Directors to which the Company is a party expressly
provide otherwise.


Section 6.          Court-Ordered Indemnification.  Notwithstanding any other
provision of this Agreement, a court of appropriate jurisdiction, upon
application of Indemnitee and such notice as the court shall require, may order
indemnification of Indemnitee by the Company in the following circumstances:


(a)          if such court determines that Indemnitee is entitled to
reimbursement under Section 2-418(d)(1) of the MGCL, the court shall order
indemnification, in which case Indemnitee shall be entitled to recover the
Expenses of securing such reimbursement; or


(b)          if such court determines that Indemnitee is fairly and reasonably
entitled to indemnification in view of all the relevant circumstances, whether
or not Indemnitee (i) has met the standards of conduct set forth in Section
2-418(b) of the MGCL or (ii) has been adjudged liable for receipt of an improper
personal benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper without regard to any limitation
on such court-ordered indemnification contemplated by Section 2-418(d)(2)(ii) of
the MGCL.


Section 7.          Indemnification for Expenses of an Indemnitee Who is Wholly
or Partially Successful.  Notwithstanding any other provision of this Agreement,
and without limiting any such provision, to the extent that Indemnitee was or
is, by reason of Indemnitee’s Corporate Status, made a party to (or otherwise
becomes a participant in) any Proceeding and is successful, on the merits or
otherwise, in the defense of such Proceeding, the Company shall indemnify
Indemnitee for all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.  If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee under this Section 7 for all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each such claim, issue or matter, allocated on a reasonable and
proportionate basis.  For purposes of this Section 7 and, without limitation,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.


-4-

--------------------------------------------------------------------------------

Section 8.          Advance of Expenses for Indemnitee.  If, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be, made a
party to any Proceeding, the Company shall, without requiring a preliminary
determination of Indemnitee’s ultimate entitlement to indemnification hereunder,
advance all Expenses incurred by or on behalf of Indemnitee in connection with
such Proceeding.  The Company shall make such advance within ten days after the
receipt by the Company of a statement or statements requesting such advance from
time to time, whether prior to or after final disposition of such Proceeding,
which advance may be in the form of, in the reasonable discretion of Indemnitee
(but without duplication), (a) payment of such Expenses directly to third
parties on behalf of Indemnitee, (b) advance of funds to Indemnitee in an amount
sufficient to pay such Expenses or (c) reimbursement to Indemnitee for
Indemnitee’s payment of such Expenses.  Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by a written affirmation by Indemnitee and a written
undertaking by or on behalf of Indemnitee, in substantially the form attached
hereto as Exhibit A or in such form as may be required under applicable law as
in effect at the time of the execution thereof.  To the extent that Expenses
advanced to Indemnitee do not relate to a specific claim, issue or matter in the
Proceeding, such Expenses shall be allocated on a reasonable and proportionate
basis.  The undertaking required by this Section 8 shall be an unlimited general
obligation by or on behalf of Indemnitee and shall be accepted without reference
to Indemnitee’s financial ability to repay such advanced Expenses and without
any requirement to post security therefor.


Section 9.          Indemnification and Advance of Expenses as a Witness or
Other Participant.  Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is or may be, by reason of Indemnitee’s Corporate
Status, made a witness or otherwise asked to participate in any Proceeding,
whether instituted by the Company or any other person, and to which Indemnitee
is not a party, Indemnitee shall be advanced and indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith within ten days after the receipt by the Company
of a statement or statements requesting any such advance or indemnification from
time to time, whether prior to or after final disposition of such Proceeding. 
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee.  In connection with any such advance of Expenses, the Company may
require Indemnitee to provide an undertaking and affirmation substantially in
the form attached hereto as Exhibit A.


Section 10.        Procedure for Determination of Entitlement to
Indemnification.


(a)          To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary or appropriate to determine whether and to what extent
Indemnitee is entitled to indemnification.  Indemnitee may submit one or more
such requests from time to time and at such time(s) as Indemnitee deems
appropriate in Indemnitee’s sole discretion.  The officer of the Company
receiving any such request from Indemnitee shall, promptly upon receipt of such
a request for indemnification, advise the Board of Directors in writing that
Indemnitee has requested indemnification.


-5-

--------------------------------------------------------------------------------

(b)          Upon written request by Indemnitee for indemnification pursuant to
Section 10(a) above, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control has occurred, by Independent Counsel,
in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee, which Independent Counsel shall be selected by
Indemnitee and approved by the Board of Directors in accordance with Section
2-418(e)(2)(ii) of the MGCL, which approval shall not be unreasonably withheld;
or (ii) if a Change in Control has not occurred, (A) by a majority vote of the
Disinterested Directors or by the majority vote of a  group of Disinterested
Directors designated by the Disinterested Directors to make the determination,
(B) if Independent Counsel has been selected by the Board of Directors in
accordance with Section 2-418(e)(2)(ii) of the MGCL and approved by Indemnitee,
which approval shall not be unreasonably withheld or delayed, by Independent
Counsel, in a written opinion to the Board of Directors, a copy of which shall
be delivered to Indemnitee or (C) if so directed by the Board of Directors, by
the stockholders of the Company, other than directors or officers who are
parties to the Proceeding.  If it is so determined that Indemnitee is entitled
to indemnification, the Company shall make payment to Indemnitee within ten days
after such determination.  Indemnitee shall cooperate with the person, persons
or entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary or appropriate to such
determination in the discretion of the Board of Directors or Independent Counsel
if retained pursuant to clause (ii)(B) of this Section 10(b).  Any Expenses
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
shall indemnify and hold Indemnitee harmless therefrom.


(c)          The Company shall pay the reasonable fees and expenses of
Independent Counsel, if one is appointed.


Section 11.        Presumptions and Effect of Certain Proceedings.


(a)          In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 10(a) of this Agreement, and the Company shall have the
burden of overcoming that presumption in connection with the making of any
determination contrary to that presumption.


(b)          The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, upon a plea of nolo
contendere or its equivalent, or entry of an order of probation prior to
judgment, does not create a presumption that Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.


-6-

--------------------------------------------------------------------------------

(c)          The knowledge and/or actions, or failure to act, of any other
director, officer, employee or agent of the Company or any other director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise shall not be imputed to Indemnitee for purposes of determining any
other right to indemnification under this Agreement.


Section 12.        Remedies of Indemnitee.


(a)          If (i) a determination is made pursuant to Section 10(b) of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advance of Expenses is not timely made pursuant to Sections 8 or
9 of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 10(b) of this Agreement within 60 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Sections 7 or 9 of this Agreement within
ten days after receipt by the Company of a written request therefor, or (v)
payment of indemnification pursuant to any other section of this Agreement or
the Charter or Bylaws is not made within ten days after a determination has been
made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication in an appropriate court located in the State of
Maryland, or in any other court of competent jurisdiction, or in an arbitration
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association, of Indemnitee’s entitlement to
indemnification or advance of Expenses.  Indemnitee shall commence a proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 12(a); provided, however, that the foregoing clause
shall not apply to a proceeding brought by Indemnitee to enforce Indemnitee’s
rights under Section 7 of this Agreement.  Except as set forth herein, the
provisions of Maryland law (without regard to its conflicts of laws rules) shall
apply to any such arbitration.  The Company shall not oppose Indemnitee’s right
to seek any such adjudication or award in arbitration.


(b)          In any judicial proceeding or arbitration commenced pursuant to
this Section 12, Indemnitee shall be presumed to be entitled to indemnification
or advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be.  If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12,
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 8 of this Agreement until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed).  The Company shall, to the fullest
extent not prohibited by law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.


(c)          If a determination shall have been made pursuant to Section 10(b)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification that was not disclosed in connection with the determination.


-7-

--------------------------------------------------------------------------------

(d)          In the event that Indemnitee is successful in seeking, pursuant to
this Section 12, a judicial adjudication of or an award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company for, any and all Expenses actually and reasonably
incurred by Indemnitee in such judicial adjudication or arbitration.  If it
shall be determined in such judicial adjudication or arbitration that Indemnitee
is entitled to receive part but not all of the indemnification or advance of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.


(e)          Interest shall be paid by the Company to Indemnitee at the maximum
rate allowed to be charged for judgments under the Courts and Judicial
Proceedings Article of the Annotated Code of Maryland for amounts which the
Company pays or is obligated to pay for the period (i) commencing with either
the tenth day after the date on which the Company was requested to advance
Expenses in accordance with Sections 8 or 9 of this Agreement or the 60th day
after the date on which the Company was requested to make the determination of
entitlement to indemnification under Section 10(b) of this Agreement, as
applicable, and (ii) ending on the date such payment is made to Indemnitee by
the Company.


Section 13.        Defense of the Underlying Proceeding.


(a)          Indemnitee shall notify the Company promptly in writing upon being
served with any summons, citation, subpoena, complaint, indictment, request or
other document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding.  The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.


(b)          Subject to the provisions of the last sentence of this Section
13(b) and of Section 13(c) below, the Company shall have the right to defend
Indemnitee in any Proceeding which may give rise to indemnification hereunder;
provided, however, that the Company shall notify Indemnitee of any such decision
to defend within 15 calendar days following receipt of notice of any such
Proceeding under Section 13(a) above.  The Company shall not, without the prior
written consent of Indemnitee, which shall not be unreasonably withheld or
delayed, consent to the entry of any judgment against Indemnitee or enter into
any settlement or compromise which (i) includes an admission of fault of
Indemnitee, (ii) does not include, as an unconditional term thereof, the full
release of Indemnitee from all liability in respect of such Proceeding, which
release shall be in form and substance reasonably satisfactory to Indemnitee or
(iii) would impose any Expense, judgment, fine, penalty or limitation on
Indemnitee.  This Section 13(b) shall not apply to a Proceeding brought by
Indemnitee under Section 12 of this Agreement.


-8-

--------------------------------------------------------------------------------

(c)          Notwithstanding the provisions of Section 13(b) above, if in a
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status, (i) Indemnitee reasonably concludes, based upon an opinion of counsel
approved by the Company, which approval shall not be unreasonably withheld or
delayed, that Indemnitee may have separate defenses or counterclaims to assert
with respect to any issue which may not be consistent with other defendants in
such Proceeding, (ii) Indemnitee reasonably concludes, based upon an opinion of
counsel approved by the Company, which approval shall not be unreasonably
withheld or delayed, that an actual or apparent conflict of interest or
potential conflict of interest exists between Indemnitee and the Company, or
(iii) if the Company fails to assume the defense of such Proceeding in a timely
manner, Indemnitee shall be entitled to be represented by separate legal counsel
of Indemnitee’s choice, subject to the prior approval of the Company, which
approval shall not be unreasonably withheld or delayed, at the expense of the
Company.  In addition, if the Company fails to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, subject to the prior approval of the
Company, which approval shall not be unreasonably withheld or delayed, at the
expense of the Company (subject to Section 12(d) of this Agreement), to
represent Indemnitee in connection with any such matter.


Section 14.        Non-Exclusivity; Survival of Rights; Subrogation.


(a)          The rights of indemnification and advance of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Charter or
Bylaws, any agreement or a resolution of the stockholders entitled to vote
generally in the election of directors or of the Board of Directors, or
otherwise.  Unless consented to in writing by Indemnitee, no amendment,
alteration or repeal of the Charter or Bylaws, this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal,
regardless of whether a claim with respect to such action or inaction is raised
prior or subsequent to such amendment, alteration or repeal.  No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right or remedy shall be cumulative and in addition to every other
right or remedy given hereunder or now or hereafter existing at law or in equity
or otherwise.  The assertion of any right or remedy hereunder, or otherwise,
shall not prohibit the concurrent assertion or employment of any other right or
remedy.


(b)          In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.


-9-

--------------------------------------------------------------------------------

Section 15.        Insurance.


(a)          The Company will use its reasonable best efforts to acquire
directors and officers liability insurance, on terms and conditions deemed
appropriate by the Board of Directors, with the advice of counsel, covering
Indemnitee or any claim made against Indemnitee by reason of Indemnitee’s
Corporate Status and covering the Company for any indemnification or advance of
Expenses made by the Company to Indemnitee for any claims made against
Indemnitee by reason of Indemnitee’s Corporate Status.  In the event of a Change
in Control, the Company shall maintain in force any and all directors and
officers liability insurance policies that were maintained by the Company
immediately prior to the Change in Control for a period of six years with the
insurance carrier or carriers and through the insurance broker in place at the
time of the Change in Control; provided, however, (i) if the carriers will not
offer the same policy and an expiring policy needs to be replaced, a policy
substantially comparable in scope and amount shall be obtained and (ii) if any
replacement insurance carrier is necessary to obtain a policy substantially
comparable in scope and amount, such insurance carrier shall have an AM Best
rating that is the same or better than the AM Best rating of the existing
insurance carrier; provided, further, however, in no event shall the Company be
required to expend in the aggregate in excess of 300% of the annual premium or
premiums paid by the Company for directors and officers liability insurance in
effect on the date of the Change in Control.  In the event that 300% of the
annual premium paid by the Company for such existing directors and officers
liability insurance is insufficient for such coverage, the Company shall spend
up to that amount to purchase such lesser coverage as may be obtained with such
amount.


(b)          Without in any way limiting any other obligation under this
Agreement, the Company shall indemnify Indemnitee for any payment by Indemnitee
which would otherwise be indemnifiable hereunder arising out of the amount of
any deductible or retention and the amount of any excess of the aggregate of all
judgments, penalties, fines, settlements and Expenses incurred by Indemnitee in
connection with a Proceeding over the coverage of any insurance referred to in
Section 15(a).  The purchase, establishment and maintenance of any such
insurance shall not in any way limit or affect the rights or obligations of the
Company or Indemnitee under this Agreement except as expressly provided herein,
and the execution and delivery of this Agreement by the Company and Indemnitee
shall not in any way limit or affect the rights or obligations of the Company
under any such insurance policies.  If, at the time the Company receives notice
from any source of a Proceeding to which Indemnitee is a party or a participant
(as a witness or otherwise) the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies.


(c)          The Indemnitee shall cooperate with the Company or any insurance
carrier of the Company with respect to any Proceeding.


Section 16.        Coordination of Payments.  The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable or
payable or reimbursable as Expenses hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.


-10-

--------------------------------------------------------------------------------

Section 17.        Contribution.  If the indemnification provided in this
Agreement is unavailable in whole or in part and may not be paid to Indemnitee
for any reason, other than for failure to satisfy the standard of conduct set
forth in Section 4 or due to the provisions of Section 5, then, with respect to
any Proceeding in which the Company is jointly liable with Indemnitee (or would
be if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Company, in lieu of indemnifying and holding harmless
Indemnitee, shall pay, in the first instance, the entire amount incurred by
Indemnitee, whether for Expenses, judgments, penalties, and/or amounts paid or
to be paid in settlement, in connection with any Proceeding without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have at any time against
Indemnitee.


Section 18.        Reports to Stockholders.  To the extent required by the MGCL
or federal law, the Company shall report in writing to its stockholders the
payment of any amounts for indemnification of, or advance of Expenses to,
Indemnitee under this Agreement arising out of a Proceeding by or in the right
of the Company with the notice of the meeting of stockholders of the Company
next following the date of the payment of any such indemnification or advance of
Expenses or prior to such meeting.


Section 19.        Duration of Agreement; Binding Effect.


(a)          This Agreement shall continue until and terminate on the later of
(i) the date that Indemnitee shall have ceased to serve as a director, officer,
employee or agent of the Company or as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company and (ii) the date that Indemnitee is no longer subject to any actual
or possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement).


(b)          The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation, real
estate investment trust, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise that such person is or was
serving in such capacity at the request of the Company, and shall inure to the
benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives.


(c)          The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.


-11-

--------------------------------------------------------------------------------

(d)          The Company and Indemnitee agree that a monetary remedy for breach
of this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled.  Indemnitee shall further be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertakings in connection therewith.  The Company
acknowledges that, in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by a court, and the Company hereby waives any such
requirement of such a bond or undertaking.


Section 20.        Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, void, illegal or otherwise unenforceable
for any reason whatsoever: (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any Section, paragraph or sentence of this Agreement containing any
such provision held to be invalid, void, illegal or otherwise unenforceable that
is not itself invalid, void, illegal or otherwise unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section, paragraph or sentence of this Agreement
containing any such provision held to be invalid, void, illegal or otherwise
unenforceable, that is not itself invalid, void, illegal or otherwise
unenforceable) shall be construed so as to give effect to the intent manifested
thereby.


Section 21.        Identical Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
Agreement.  One such counterpart signed by the party against whom enforceability
is sought shall be sufficient to evidence the existence of this Agreement.


Section 22.        Entire Agreement/Prior Indemnification Agreements.  If the
Indemnitee has previously entered into a Prior Agreement with the Company with
respect to the indemnification provided by the Charter and Bylaws, this
Agreement shall entirely supersede, amend and replace such Prior Agreement. 
This Agreement constitutes the entire agreement among the parties and supersedes
any prior understandings, agreements or representations by or among the parties,
or any of them, written or oral, with respect to the subject matter of the
Agreement.


Section 23.        Headings.  The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.


-12-

--------------------------------------------------------------------------------

Section 24.        Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor, unless otherwise expressly stated, shall such
waiver constitute a continuing waiver.


Section 25.        Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, on the day of such
delivery, or (ii) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed:


(a)          If to Indemnitee, to the address set forth on the signature page
hereto.


(b)          If to the Company, to:


General Counsel and Chief Financial Officer
Essex Property Trust, Inc.
1100 Park Place, Suite 200
San Mateo, CA  94403


or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.


Section 26.        Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Maryland,
without regard to its conflicts of laws rules.


[SIGNATURE PAGE FOLLOWS]


-13-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
COMPANY:
     
Essex Property Trust, Inc.




 
By:

 

 
Name:
   
Title:
         
INDEMNITEE:
   
   
Name:
   
Address:
 



-14-

--------------------------------------------------------------------------------

EXHIBIT A


AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED


To:  The Board of Directors of Essex Property Trust, Inc.


Re:  Affirmation and Undertaking


Ladies and Gentlemen:


This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement dated the _____ day of ______________, 20____, by and
between Essex Property Trust, Inc., a Maryland corporation (the “Company”), and
the undersigned Indemnitee (the “Indemnification Agreement”), pursuant to which
I am entitled to advance of Expenses in connection with [Description of
Proceeding] (the “Proceeding”).


Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.


I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm my good
faith belief that at all times, insofar as I was involved as [a director]
[and] [an officer] of the Company, in any of the facts or events giving rise to
the Proceeding, I (1) did not act with bad faith or active or deliberate
dishonesty, (2) did not receive any improper personal benefit in money, property
or services and (3) in the case of any criminal proceeding, had no reasonable
cause to believe that any act or omission by me was unlawful.


In consideration of the advance by the Company for Expenses incurred by me in
connection with the Proceeding (the “Advanced Expenses”), I hereby agree that
if, in connection with the Proceeding, it is established that (1) an act or
omission by me was material to the matter giving rise to the Proceeding and (a)
was committed in bad faith or (b) was the result of active and deliberate
dishonesty or (2) I actually received an improper personal benefit in money,
property or services or (3) in the case of any criminal proceeding, I had
reasonable cause to believe that the act or omission was unlawful, then I shall
promptly reimburse the portion of the Advanced Expenses relating to the claims,
issues or matters in the Proceeding as to which the foregoing findings have been
established.


IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this ___
day of ____________________, 20____.



 
Name:
   






--------------------------------------------------------------------------------